STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                     NO.    2022    Kw    0261


VERSUS


DAVID      BANKS                                                                    JULY    5,    2022




In   Re:         David        Banks,      applying          for    supervisory         writs,        19th
                 Judicial         District       Court,      Parish      of   East     Baton       Rouge,

                 No.    09- 07- 0351.




BEFORE:          McCLENDON,        WELCH,       AND    HESTER,     JJ.


        WRIT      DENIED.         Ramos    v.    Louisiana,               U. S. ,            140    S. Ct.
1390,      206      L. Ed. 2d     583 (   2020)       does    not
                                                                      apply retroactively to

relator         whose    conviction        and    sentence        was  final at the time the
decision        was     rendered.         See    also   State  Kelly, 2021- 00572 ( La.
                                                                  v.
9/ 27/ 21),       324    So. 3d    79 (   per    curiam).   Accordingly, the district
court         did       not       err     by      dismissing   the   application    for
postconviction           relief.



                                                      PMC
                                                      JEW

                                                      CHH




COURT      OF   APPEAL,       FIRST     CIRCUIT




        DEPUTY CLERK OF COURT
                 FOR    THE     COURT